The Honorable Tim Wooldridge State Senator P.O. Box 339 Paragould, AR 72451
Dear Senator Wooldridge:
I am writing in response to your request for my official opinion on a question I will paraphrase as follows:
  Would deeding the Greene Acres Nursing Home, a nonprofit entity operating in Paragould, to Greene County limit tort liability in the event of a lawsuit?
RESPONSE
I am enclosing for your information a copy of Ark. Op. Att'y Gen. No.2002-193, in which one of my predecessors addressed in detail the varieties of immunity that may attach to a county-owned nursing home. I will not repeat my predecessor's analysis here, instead merely noting that I agree in all respects with his conclusions. I will further stress the following from my predecessor's opinion:
  Determining which, if any, of these varieties of immunity might apply will entail conducting a factual review of the sort that exceeds my authority to undertake as a basis for issuing an official opinion.
It is unclear from your question precisely how you anticipate the Greene Acres Nursing Home would be organized following the proposed transfer of ownership. You should consult with the county attorney in order to determine what type of organization would maximize the facility's immunity from tort liability.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JD/cyh
Enclosure